Citation Nr: 0844263	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received; and if so, whether the criteria for service 
connection are met.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for chronic renal disease.

(The issue of entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for loss or loss of 
use of left kidney is addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	Jeffrey J. Bunton, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
that, in pertinent part, denied service connection for a low 
back disability and for fibromyalgia.  The veteran timely 
appealed.

The Board notes that the RO addressed the underlying question 
of service connection for a low back disability without 
specifically addressing the pertinent legal authority 
governing finality and petitions to reopen previously denied 
claims.  See 38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned 
as above.

These matters also come to the Board on appeal from a March 
2007 decision of the RO that, in pertinent part, denied 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a heart disability and for chronic 
renal disease, claimed as a result of VA medical or surgical 
treatment.  The veteran timely appealed.

In October 2007, the veteran testified during a hearing 
before RO personnel.  In September 2008, the veteran 
testified during a hearing before the undersigned at the RO.  
Also, during the hearing, the undersigned granted the 
veteran's request for a 30-day abeyance to submit additional 
documentary evidence.  To date, VA has not received any 
additional response from the veteran.

The issue of service connection for fibromyalgia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1977, the RO denied service connection for 
chronic low back strain; the veteran did not appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the January 1977 denial, when considered by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disability. 

3.  A clear preponderance of the evidence is against a 
finding that current low back disability, characterized as 
strain, had its onset or is otherwise related to active 
service.

4.  The competent evidence of record does not demonstrate 
that the veteran had additional disability, including chronic 
renal disease, that was proximately caused by any error in 
judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable as a result of VA medical or surgical treatment.

5.  The competent evidence of record does not demonstrate 
that the veteran had additional disability, including a heart 
disability, that was proximately caused by any error in 
judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable as a result of VA medical or surgical treatment.


CONCLUSIONS OF LAW

1.  The RO's January 1977 decision, denying service 
connection for chronic low back strain, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).

2.  Evidence submitted since the RO's January 1977 denial is 
new and material, and the claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A low back disability, including lumbosacral strain was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for chronic renal disease 
are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2008). 

5.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability are 
not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for a low back disability, further assistance is unnecessary 
to aid the veteran in substantiating this claim.  

B.  Analysis

The veteran's original claim for service connection for a 
chronic low back strain was denied by the RO in January 1977.

Evidence of record at the time of the January 1977 decision 
included service treatment records, and the report of a 
December 1976 VA examination showing normal back function.  

The service treatment records show treatment for tense 
muscles in lower back in January 1973, back problems in April 
1975, and chronic low back pain with evidence of herniated 
nucleus pulposus in May 1975.  X-rays taken in November 1975 
revealed a normal spine.

Based on the evidence of record, the RO concluded that the 
evidence did not reveal a current low back disability.  The 
veteran was notified of this decision in January 1977, and 
she did not file an appeal.

As there was no timely appeal, the RO's January 1977 denial 
of service connection for a low back disability is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present petition to reopen the claim for service 
connection for a low back disability was initiated by the 
veteran in November 1998.  VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156 that applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2008)).]

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 1977 consists of 
private treatment records showing injuries to the veteran's 
low back in August 1979, September 1989, December 1991, and 
February 1993; a 1989 clinical finding of a normal lumbar 
spine; a 1992 computed tomography scan of the lumbar spine 
with degenerative changes; various outpatient treatment 
records dated in 1996; a 1999 diagnosis and X-rays of chronic 
low back syndrome with probable degenerative disc disease; 
March 2001 and July 2002 medical opinions by VA physician 
Amy M. Joseph, M.D., indicating that the veteran's symptoms 
of lower back pain were present in service and continue to be 
present intermittently, and that the veteran likely had 
recurrent lumbar strain; a November 2002 examination report, 
showing a history of chronic low back pain since 1974; a July 
2004 statement from the veteran's sister; Worker Compensation 
records, received in July 2004; the report of a November 2004 
VA examination, showing an assessment of chronic lumbosacral 
musculoligamentous strain; Social Security Administration 
records, received in June 2005; the report of an October 2006 
VA examination, diagnosing chronic lumbar strain; records 
showing low back pain and mild degenerative changes in 
January 2008; the transcript of a September 2008 hearing; and 
duplicate service treatment records.

Other than for some duplicate copies of service treatment 
records, the evidence is new in that it was not previously of 
record and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
newly submitted evidence and the veteran's testimony reflect 
a continuity of low back pain since military service.  The 
service treatment records corroborate the veteran's testimony 
of chronic low back pain; recent medical records and 
Dr. Joseph's opinion document a recurrent lumbar strain.  
This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.  Likewise, the newly submitted evidence shows ongoing 
treatment for a low back disability.  While the veteran's 
testimony is not competent to establish a link between his 
recurrent lumbar strain and service, she is competent to 
offer statements of first-hand knowledge of her in-service 
and post-service back pain.  Given the presumed credibility, 
the evidence showing treatment in service and a continuity of 
symptoms post-service, as well as a current diagnosis, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

Hence, the veteran's application to reopen the claim for 
service connection for a low back disability must be granted. 
38 U.S.C.A. § 5108.
II.  Service Connection and 38 U.S.C.A. § 1151 claims

A.  Duties to Notify and Assist

As noted above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2004, March 2006 and July 2006 letters, the RO 
or AMC notified the veteran of the legal criteria governing 
claims of entitlement to service connection for low back 
disability and compensation benefits under 38 U.S.C.A. 
§ 1151, and the evidence needed to meet that criteria.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran has been afforded examinations for her back 
disability, chronic renal disease and heart condition.  All 
identified records have been obtained; and the veteran has 
been given notice of and opportunity to submit, evidence 
needed to substantiate the claims; further notice or 
assistance are not required.  38 U.S.C.A. § 5103A.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

Since the RO developed the claim of service connection for 
low back disability on a de novo basis,; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

B.  Service Connection Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

As noted above, service treatment records show that the 
veteran was treated on various occasions for low back pain.  
In January 1976, the veteran complained of low back pain of 
six months' duration; X-rays were within normal limits.  The 
assessment was chronic low back pain secondary to lumbosacral 
strain. 

The report of a December 1976 VA examination reflects normal 
back function; X-rays were negative.

In July 2002, a VA staff physician, Dr. Joseph, noted the 
veteran's continuing treatment for lower back pain and 
reviewed the veteran's service treatment records.  The 
physician noted that the veteran had been diagnosed in 
service with lumbar strain or chronic low back pain without 
radiculopathy.  The physician opined that the veteran likely 
had recurrent lumbar strain, and based this opinion on the 
abundant medical evidence of in-service symptoms of lower 
back pain and post-service continuity of recurring, 
intermittent lower back pain.  

Private treatment records reflect that the veteran re-injured 
her lower back on several occasions post-service.

X-rays taken in November 2004 revealed mild loss of disk 
height at the L5-S1 level, which may represent mild 
degenerative disc disease.

Records received from the Social Security Administration in 
June 2005 revealed a primary diagnosis of disorders of back 
(discogenic & degenerative).

During an October 2006 VA examination, the examiner reviewed 
each of the veteran's post-service back injuries and noted 
that the veteran had not provided a history of any low back 
pain while in service.  Current symptoms included chronic 
daily lower back pain, and increased pain after standing 
five-to-ten minutes.  The diagnosis was chronic lumbar 
strain.  The examiner opined that the veteran did have a low 
back disorder while in the military, but it was less likely 
than not that the veteran's military-related low back 
condition contributed to her current low back disorder 
because the veteran had multiple post-service back injuries.  
In support of this opinion, the examiner noted that the 
record was silent for treatment of low back pain from the 
time of the veteran's discharge from service in October 1976, 
until the time of her first post-service back injury in 1979.

In September 2008, the veteran testified that she worked as a 
nurse in service and that, on one occasion, she was kicked in 
the chest and knocked to the wall by a deranged patient.  The 
veteran testified that she had some pain in her back, but 
that she had not sought immediate treatment.  At times when 
she did seek in-service treatment, the veteran was put on bed 
rest and medications, with light duty restrictions.

The Board finds Dr. Joseph's opinion to be less persuasive 
than the October 2006 VA examiner's opinion.  Dr. Joseph 
makes no mention of the post service injuries that preceded 
the initial post service findings of back disability.  Dr. 
Joseph's analysis of the evidence in the claims folder is 
much less in depth than the October 2006 VA examiner's 
report.  The October 2006 VA examiner took into account the 
inservice findings of back problems but concluded that it was 
less likely than not that current back pathology was related 
to active duty.  The report was more thorough, included a 
full examination and a rationale for the opinion that was 
based on the evidence contained in the claims folder.  

The Board has considered the veteran's contentions.  She is 
able to attest to the continuity of her back symptoms since 
active duty.  However, as a layperson without the appropriate 
medical training or expertise, she simply is not competent to 
provide a probative (i.e., persuasive) opinion as to a 
diagnosis of her back disability or its etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Given the nature of the disability, and the medical opinions 
of record, the Board finds that the currently diagnosed 
chronic lumbar strain did not have its onset in service and 
is not otherwise related to service.  See Hodges v. West, 
13 Vet. App. 287, as amended (2000).

C.  Compensation Pursuant to 38 U.S.C.A. § 1151 Analysis

Under current provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service-connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, and the proximate cause of 
the disability is carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

Chronic Renal Disease 

Records dated in May 1991 noted suspicion of subacute renal 
disease on the right side.  A renal ultrasound in January 
1996 was consistent with renal parenchymal disease.

In May 2002, the veteran submitted an Internet article 
listing the causes of kidney failure, to include long-term 
use of medicines containing Acetaminophen and Ibuprofen.
 
The veteran contends that she incurred additional disability, 
including chronic renal disease, as a result of VA medical or 
surgical treatment.

The veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file, and noted the veteran's 
history of having been diagnosed with uterine fibroids in 
1984.  The fibroids gradually increased in size, and the 
veteran underwent a hysterectomy in 1991.  She did not have a 
history of kidney disease at that time.  A computed 
tomography scan at that admission showed absence of left 
uterus [sic].  A repeat computed tomography scan with IV 
contrast showed absence of the left kidney, and several 
subsequent studies failed to demonstrate a left kidney.  
Since then, the veteran developed proteinuria and worsening 
renal function, and required dialysis support.  

The examiner commented that the only sure way of finding out 
the cause of the veteran's proteinuria would be to do a renal 
biopsy, which would be extremely risky given the fact that 
the veteran only had one functioning kidney.  The examiner 
opined that the veteran was appropriately treated for 
proteinura, hypertension, and chronic kidney disease by 
physicians at the VA hospital.  No negligence was found.

In October 2007, VA received a statement from the veteran's 
treating physician, Kenneth Gerdes, M.D., F.A.C.P.  
Dr. Gerdes indicated that the veteran received dialysis 
treatments three times weekly, with each treatment lasting 
3.5 hours.  Dr. Gerdes noted that the veteran had been 
treated with Motrin by VA for many years, and that Motrin was 
associated with high blood pressure, which can cause damage 
to the kidneys as well.  

In September 2008, the veteran testified that she had a long 
history of back injuries and pain, and had been prescribed 
Motrin by VA physicians.  The veteran also testified that she 
found out that she had one functioning kidney in 1991, about 
the time when she underwent a hysterectomy.  

The Board notes that the operation report for the 1991 
hysterectomy reveals that the left kidney was small.

There is no competent evidence of any additional disability, 
including chronic renal disease, related to improper care or 
an unforeseen event related to VA medical or surgical 
treatment.  The Board notes that Dr. Gerdes did not opine 
that the cause of the veteran's chronic renal disease was 
long-term treatment with Motrin.  It was not suggested that 
prescribing Motrin or any other medication by VA medical 
staff was inappropriate or that renal disease was an 
unforeseen circumstance of such treatment.  

Heart Disability

The veteran contends that she incurred additional disability, 
including a heart disability, as a result of VA medical 
treatment for hypertension due to kidney failure.

VA treatment records, dated in January 2007, reflect that the 
veteran's hypertension was not controlled, and that the 
veteran had not always taken her medications due to nausea.

In February 2007, a VA cardiologist reviewed the veteran's 
claims file and opined that the veteran's heart palpitations 
most likely were due to occasional premature ventricular and 
atrial contractions of the heart; and that such contractions 
were frequently seen in the general population and did not 
necessarily signify any particular type of heart disease.  
The cardiologist noted that Diltiazen was an appropriate 
choice of therapy in a patient with hypertension and renal 
insufficiency, and that the veteran was properly treated for 
high blood pressure.  There was no evidence that Diltiazem 
had any role to play in the causation of the veteran's 
palpitations.  There was no evidence that the veteran had any 
inappropriate slowing of her heart rate; nor was there 
evidence that Dilitiazem caused premature beats.  The 
cardiologist concluded that there was no evidence that the 
veteran's heart condition was a result of negligence or 
improper treatment at a VA facility.

Records show that the veteran had been evaluated for heart 
palpitations in December 2007.  At the time she reported a 
past medical history of hypertension, and a history of 
palpitations for two years.

In June 2008, Dr. Gerdes noted that the veteran had multiple 
medical illnesses, including severe cardiomyopathy and 
hypertension.

In September 2008, the veteran testified that she did not 
have any kind of heart disease before the kidney problem.  
She did have hypertension years before the concern about 
kidney disease, and the hypertension had become worse.

Here again, there is no competent evidence of any additional 
disability, including palpitations and hypertension, related 
to improper care or an unforeseen event related to VA medical 
or surgical treatment.  In fact, the February 2007 
cardiologist found that VA treatment, including medications, 
was appropriate for a veteran who had hypertension and renal 
insufficiency.  The Board notes that Dr. Gerdes did not opine 
that the cause of the veteran's severe cardiomyopathy was VA 
medical or surgical treatment.



Conclusion

The Board has considered the veteran's contentions.  However, 
as a layperson without the appropriate medical training or 
expertise, she simply is not competent to provide a probative 
(i.e., persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Further, as indicated above, there is no competent evidence 
of willful misconduct, negligence, carelessness, or error in 
judgment on the part of VA, or an event that was not 
reasonably foreseeable from VA treatment or surgery.  Hence, 
the weight of the evidence is against each of the claims.  
The doctrine of reasonable doubt is not for application; and 
each of the claims for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, is denied.  38 U.S.C.A. 
§ 5107(b).

Therefore, compensation benefits under provisions of 
38 U.S.C.A. § 1151 are not awarded.  38 U.S.C.A. § 1151(a). 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened; 
to this extent, the appeal is allowed.  

Service connection for chronic low back disability, including 
lumbar strain is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for chronic renal disease 
is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability is 
denied.

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that service connection for fibromyalgia 
is warranted on the basis that her fibromyalgia had its onset 
in service.  Medical records document a long-standing history 
of low back pain.

Service treatment records show treatment for tense muscles in 
her lower neck in January 1973, weakness in the arms in 
November 1974, and back problems in April 1975.  In June 
1975, the veteran complained of a swollen right knee and leg 
pain.  As noted above, the veteran had been treated on 
several occasions for lower back pain.
  
The veteran underwent a VA examination for fibromyalgia in 
November 2004; that examination contains a medical opinion 
that her fibromyalgia likely was not related to military 
service because it was first diagnosed nearly 20 years post-
service.  The Board notes that the veteran's service 
treatment records were not available for review by the 
examiner. 

There are differing medical opinions of record regarding the 
relationship between the veteran's fibromyalgia and active 
service.  Specifically, in July 2002, a VA staff physician, 
Dr. Joseph, opined that it was possible that the veteran's 
fibromyalgia began during her military service, but that the 
term "fibromyalgia" had not been in use at the time.



Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of fibromyalgia, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran's fibromyalgia had its onset 
in service or is otherwise related 
to service, including the in-service 
findings of lower back pain and 
swollen joints. 

The examiner should provide a rationale 
for the opinions.  The examiner should 
reconcile any opinion with the service 
treatment records and with Dr. Joseph's 
July 2002 opinion, and the November 2004 
examination report. 

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefit sought is not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the veteran until she is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


